t c memo united_states tax_court brian e harriss petitioner v commissioner of internal revenue respondent docket nos filed date brian e harriss pro_se randall b childs and caroline r krivacka for respondent memorandum findings_of_fact and opinion vasquez judge in these consolidated cases respondent determined deficiencies additions to tax and penalties with respect to petitioner’ sec_2010 and sec_2011 federal_income_tax as follows additions to tax penalty year deficiency sec_6651 sec_6651 sec_6662 dollar_figure big_number --- dollar_figure dollar_figure dollar_figure big_number --- after concessions the issues for decision are whether compensation petitioner received from his employers is includible in income for the and tax years whether a distribution from petitioner’s individual_retirement_account ira is includible in income for the tax_year whether petitioner is liable for a additional tax on the ira distribution under sec_72 for the tax_year whether petitioner is liable for an addition_to_tax under sec_6651 for the tax_year whether petitioner is liable for an addition_to_tax under sec_6651 for the tax_year whether petitioner is liable for accuracy-related_penalties under sec_6662 for the and tax years and whether the court should impose a penalty on petitioner under sec_6673 before trial respondent conceded that he had incorrectly included a dollar_figure dividend in petitioner’ sec_2010 income and a dollar_figure dividend in petitioner’ sec_2011 income unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in alaska when he timely filed the petitions petitioner is a licensed engineer with bachelor’s and master’s degrees from the georgia institute of technology during petitioner worked as an engineer for bergaila associates inc bergaila bergaila paid petitioner dollar_figure for the services he performed in that same year petitioner withdrew dollar_figure from an ira that he held at td ameritrade petitioner was below age in at some point in not established by the record petitioner resigned from bergaila and began working as an engineer for ch2m hill alaska inc ch2m ch2m paid petitioner a salary of dollar_figure in and dollar_figure in on date petitioner filed form sec_1040 u s individual_income_tax_return for the and tax years via certified mail in a single envelope addressed to respondent on hi sec_2010 return he reported zero wages petitioner also reported a taxable_amount of zero with respect to the above-described ira distribution petitioner attached to hi sec_2010 return three forms substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc on his forms petitioner claimed that bergaila had paid him zero wages and withheld dollar_figure in federal income social_security and medicare taxes claimed that ch2m had paid him zero wages and withheld dollar_figure in federal income social_security and medicare taxes and reported a distribution of dollar_figure from his ira but claimed the taxable_amount was zero petitioner also reported zero wages on hi sec_2011 return he attached to hi sec_2011 return one form_4852 in which he claimed that ch2m had paid him zero wages and withheld dollar_figure in federal income social_security and medicare taxes in a cover letter accompanying his returns petitioner explained that he was disputing information returns prepared by bergaila ch2m and td ameritrade because our non-federally-connected work or business arrangement is an entirely private agreement not involving the exercise of any federal privilege respondent selected petitioner’ sec_2010 and sec_2011 returns for examination following the examination respondent sent petitioner a timely notice_of_deficiency for each tax_year the notice for included petitioner’s unreported wages and ira distribution in income determined a additional tax on petitioner’s premature ira distribution and determined an addition_to_tax under sec_6651 and an accuracy-related_penalty under sec_6662 the notice for included petitioner’s unreported wages in income and determined an addition_to_tax under sec_6651 and an accuracy-related_penalty under sec_6662 i preliminary matters opinion petitioner argues that respondent bears the burden_of_proof with respect to his unreported income for both tax years for the reasons below we disagree generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the commissioner’s determinations are erroneous see rule a 290_us_111 under sec_6201 if a taxpayer asserts a reasonable dispute with respect to an item_of_income reported on an information_return filed by a third party and the taxpayer meets certain other requirements the commissioner bears the burden of producing reasonable and probative evidence petitioner has not shown entitlement to any shift in the burden_of_proof to respondent pursuant to sec_7491 see 116_tc_438 in addition to the information_return concerning the deficiency attributable to the income item petitioner argues that we should set_aside the notices of deficiency because respondent failed to satisfy the requirements of sec_6201 when he relied only on third-party information returns however sec_6201 is not applicable here because petitioner’s frivolous position that his wages are not taxable does not constitute a reasonable dispute with respect to an item_of_income see eg nelson v commissioner tcmemo_2012_232 aff’d 540_fedappx_924 11th cir petitioner also argues that the presumption of correctness does not apply to the notices of deficiency because respondent failed to establish an evidentiary foundation linking him to income-producing activity in the court_of_appeals for the ninth circuit to which an appeal of these cases presumably would lie absent a stipulation to the contrary see sec_7482 the presumption of correctness does not attach in cases involving unreported income unless the commissioner first establishes an evidentiary foundation linking the taxpayer to the alleged income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 the requisite evidentiary foundation is minimal and need not include direct evidence see banister v commissioner tcmemo_2008_201 aff’d 418_fedappx_637 9th cir once the commissioner produces evidence linking the taxpayer to an income-producing activity the burden shifts to the taxpayer to rebut the presumption of correctness of the commissioner’s deficiency determination by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous 92_tc_661 see also 181_f3d_1002 9th cir aff’g tcmemo_1997_97 respondent has adequately established an evidentiary foundation linking petitioner to his employment activity and the ira withdrawal petitioner stipulated that he was compensated by bergaila and ch2m for his work as an engineer during the years in issue petitioner also stipulated that he withdrew funds from a td ameritrade retirement account in his response to respondent’s first request for admissions petitioner admitted that td ameritrade had characterized this account as an ira accordingly respondent’s determinations that petitioner had unreported income and is liable for deficiencies for and are presumed correct and petitioner bears the burden of proving that respondent’s determinations are erroneous see rule a welch v helvering u s pincite ii unreported wage income petitioner concedes that he received the amounts of compensation set out in the notices of deficiency however petitioner argues that the compensation he received in and was not taxable_income within the meaning of the law sec_61 defines gross_income to include income from whatever source derived more specifically sec_61 includes in an individual’s gross_income any compensation_for services interest payments dividend payments and gains derived from dealings in property clearly petitioner’s compensation from bergaila and ch2m is gross_income for federal_income_tax purposes see 348_us_426 stating that gross_income includes all accessions to wealth that are clearly realized and under the control of the taxpayer 788_f2d_1509 11th cir describing the taxpayer’s argument that his wages were not income as patently frivolous 82_tc_235 77_tc_1169 petitioner’s assertion to the contrary that is that the payments made to him for his services are not gross_income is frivolous and characteristic of rhetoric that has been universally rejected by this and other courts see 848_f2d_1007 9th cir aff’g tcmemo_1987_225 the court need not address petitioner’s assertions with somber reasoning and copious citation to precedent to do so might suggest that these arguments have some colorable merit see 737_f2d_1417 5th cir 136_tc_498 consequently we uphold respondent’s determinations with respect to petitioner’s wage income for and iii ira distribution petitioner argues that the dollar_figure distribution he received from his ira is not taxable_income we disagree subject_to certain exceptions amounts distributed from an ira are includible in a taxpayer’s gross_income as provided in sec_72 sec_408 petitioner who has not established that an exception applies argues that his retirement account was not an ira however petitioner has offered no evidence petitioner acknowledges that wages are taxable but argues that the term does not encompass the compensation he received from his employers this position has been previously rejected by this court as baseless and subject_to the imposition of sec_6673 penalties see waltner v commissioner tcmemo_2014_35 aff’d __ f app’x __ wl 9th cir date nelson v commissioner tcmemo_2012_232 aff’d 540_fedappx_924 11th cir supporting this contention accordingly the distribution is includible in petitioner’s gross_income iv sec_72 tax ira_distributions made before the taxpayer’s attaining the age of that are includible in income are generally subject_to a additional tax unless an exception applies see sec_72 a i because the sec_72 additional tax is a tax and not a penalty addition_to_tax or additional_amount within the meaning of sec_7491 the burden of production with respect to the additional tax remains on petitioner see 144_tc_140 petitioner who was under years of age in has neither argued nor established that any of the statutory exceptions applies see sec_72 accordingly the distribution is subject_to the additional tax under sec_72 v additions to tax a sec_6651 respondent determined that petitioner is liable for the sec_6651 late-filing addition_to_tax for the tax_year sec_6651 imposes an addition_to_tax for failing to file a return by the filing deadline as extended unless such failure is due to reasonable_cause and not due to willful neglect pursuant to sec_7491 respondent has the burden of production with respect to this addition_to_tax see 116_tc_438 petitioner stipulated that he filed hi sec_2011 return on date several months after the extended filing deadline of date consequently respondent has met his burden of producing evidence that the late-filing addition_to_tax should be imposed for petitioner has not demonstrated that he had reasonable_cause for his failure_to_file a timely return he is therefore liable for the sec_6651 addition_to_tax for b sec_6651 respondent also determined that petitioner is liable for the sec_6651 late-payment addition_to_tax for the tax_year sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on a taxpayer’s federal_income_tax return on or before the payment due_date unless such failure is due to reasonable_cause and not due to willful neglect the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return filed by the taxpayer or prepared by the secretary sec_6651 g 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir pursuant to sec_7491 respondent has the burden of production with respect to this addition_to_tax see higbee v commissioner t c pincite respondent has not carried his burden here petitioner’ sec_2010 return which respondent received and processed shows a tax of zero there is nothing in the record to indicate that a substitute for return sfr meeting the requirements of sec_6020 was ever prepared for the tax_year we therefore hold that petitioner is not liable for the sec_6651 addition_to_tax vi accuracy-related_penalty respondent also determined that petitioner is liable for accuracy-related_penalties under sec_6662 for the and tax years pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of over petitioner’s objection respondent introduced a literal transcript of account for petitioner’ sec_2010 tax_year the literal transcript contains no reference to any sfrs even if it did the literal transcript does not establish that the requirements of sec_6020 were satisfied see 127_tc_200 aff’d 521_f3d_1289 10th cir gardner v commissioner tcmemo_2013_67 at for respondent determined in the notice_of_deficiency that the underpayment was attributable to one or more of the following negligence or disregard of rules or regulations a substantial_understatement_of_income_tax a substantial_valuation_misstatement or a transaction lacking economic_substance for respondent determined in the notice_of_deficiency that petitioner’s underpayment was attributable to a substantial_understatement_of_income_tax in his answer respondent raised the issue of negligence or disregard of rules or regulations as another basis for the accuracy-related_penalty for on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax whether applied because of a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1 b income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir see also 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 petitioner reported zero tax_liabilities on hi sec_2010 and sec_2011 returns however petitioner received taxable wage income in both years and as discussed above was liable for federal_income_tax on his wages petitioner therefore had an underpayment for each year within the meaning of sec_6662 petitioner does not dispute that he worked during and and that he received payments from his employers in the amounts set forth in the notices of deficiency in fact petitioner acknowledges that he received information statements from his employers reporting these payments but instead of relying on these statements he attached to his returns forms that reported zero wages as discussed above it is well settled that wages are taxable_income and should be reported as such see eg wilcox v commissioner f 2d pincite- petitioner’s position to the contrary demonstrates not only a failure to comply reasonably with the code but also negligence and a clear disregard of rules or regulations petitioner did not act with reasonable_cause and in good_faith accordingly the court holds that petitioner is liable for accuracy-related_penalties under sec_6662 for the and tax years vii sec_6673 sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure on a taxpayer for proceedings instituted primarily for delay or in which the taxpayer’s position is frivolous or groundless while petitioner advanced frivolous arguments in this proceeding we decline to impose a sec_6673 penalty against him at this time however we warn petitioner that continuing to advance frivolous or groundless arguments may result in substantial penalties in the future we have considered the parties’ arguments and to the extent not addressed herein conclude that they are moot irrelevant or without merit to reflect the foregoing appropriate orders will be issued and decisions will be entered under rule
